NO. 07-06-0333-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                 SEPTEMBER 5, 2006
                           ______________________________

                                  EMILIO H. CHAVEZ, JR.,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

             FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2006-411367; HON. JIM B. DARNELL, PRESIDING
                        _______________________________

                                ORDER OF DISMISSAL
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant, Emilio H. Chavez, Jr., appeals his conviction for theft. The certification

of right to appeal executed by the trial court states that “this criminal case is a plea-bargain

case and the Defendant has NO right of appeal.” This circumstance was brought to the

attention of appellant, and opportunity was granted him to obtain an amended certification

entitling him to appeal. No such certification was received within the time we allotted.
Having received no certification authorizing an appeal, we dismiss the appeal per Texas

Rule of Appellate Procedure 25.2(d).

      The appeal is dismissed.


                                              Per Curiam

Do not publish.




                                          2